Citation Nr: 1613163	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-34 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for strokes and their residuals, to include as due to exposure to herbicides and as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969, with confirmed service in the Republic of Vietnam.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When this claim was before the Board in January 2015, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System


REMAND

It is contended in part that service connection is warranted for stroke because it was caused by a gastrointestinal bleed in 2004 that was due to a colon disability that is etiologically related to the Veteran's service-connected PTSD.  The evidence confirms that the Veteran experienced a gastrointestinal bleed in March 2004 and underwent a colectomy as a result.  The medical evidence also shows that one of the Veteran's strokes was due a hypotensive episode caused by diverticular-related gastrointestinal bleeding in March 2004.  

The Veteran is not currently service-connected for the diverticular disorder resulting in the gastrointestinal bleeding in March 2004.  In fact he was denied service connection for the colon disorder resulting in the colectomy in a January 2006 rating decision.  In light of the contentions presented in this case, the Board has determined that the issue of whether new and material evidence has been received to reopen the claim for service connection for colon disability and if so whether the reopened claim should be granted has been raised by the record.  This issue should be decided by the originating agency before the Board decides the issue on appeal. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide all required notice in response to the application to reopen a claim for service connection for colon disability.

2.  The RO or the AMC should undertake any other indicated development.

3.  Then, the RO or the AMC should adjudicate the issue of whether new and material evidence has been received to reopen the claim for service connection for a colon disability and if so whether the reopened claim should be granted.  The RO or the AMC should also inform the Veteran of his appellate rights with respect to the decision.

4.  If appropriate, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




